Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TERRY WAYNE KING,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00019-CR

Appeal from the

Criminal District Court No. Four

of Dallas County, Texas

(TC# F02-35088-JK)

M E M O R A N D U M   O P I N I O N

	This is an appeal from a conviction for the offense of aggravated robbery.  After
entering a plea of guilty, the trial court found Appellant guilty and sentenced him to twenty-five (25) years' confinement.  We affirm the judgment of the trial court.  
	Appellant's court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87
S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to
Appellant, and Appellant was advised of his right to examine the appellate record and file
a pro se brief.  Appellant has filed his pro se brief which likewise advances no arguable
points of error.
	We have carefully reviewed the record and collateral documents on file and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal but which may advance contentions in a later writ of
habeas corpus.  A discussion of the contentions advanced in this case would add nothing to
the jurisprudence of the state.  The judgment is affirmed.
March 31, 2004

 

  
  					RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)